Citation Nr: 1645139	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  15-15 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.15, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


II.  Legal Criteria and Analysis

The Veteran filed a claim for a TDIU in April 2013 asserting that his service-connected disabilities prevent him from securing or following any substantially gainful occupation.  Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a) (2015). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 
 
As of March 21, 2012, the Veteran is service-connected for bilateral hearing loss, evaluated as 50 percent disabling; and tinnitus, evaluated as 10 percent disabling.  As the Veteran's bilateral hearing loss and tinnitus both result from the same etiology, they may be considered a single disability for TDIU purposes.  38 C.F.R. § 4.16 (a).  This disability combination results in a 60 percent rating.  Accordingly, the Veteran meets the schedular percentage requirement for entitlement to a TDIU as of March 21, 2012.  Effective May 19, 2015, the Veteran's service-connected bilateral hearing loss was increased to a 70 percent rating.

The crucial inquiry in determining whether the Veteran is entitled to a TDIU is not whether the Veteran is able to pursue his profession of choice, or indeed any particular job.  Instead, the Board must inquire as to whether the Veteran can secure and follow a substantially gainful occupation in a more general sense.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The fact that a veteran is unemployed is not enough.  It must be determined that his service-connected disabilities, without regard to his advancing age, make him incapable of performing the acts required by employment.  Id.  

The evidence of record indicates that the Veteran's service-connected disabilities make most types of employment extremely difficult.  The Veteran has worked in physical labor for his entire career as a machine operator.  On his April 2013 TDIU application, the Veteran reported that he last worked full-time in 1987.  He noted that he completed two years of high school and did not have any other education or training before he became too disabled to work.  He worked at Cupples Products from 1955 until 1987, and has not reported any other post-service work experience.

The Veteran was afforded VA examinations in February 2013 and May 2015 by Dr. J.E.S., who also provided an addendum opinion in November 2013 to supplement his February 2013 report.  In February 2013 and May 2015, Dr. J.E.S. stated that the Veteran's hearing loss impacted ordinary conditions of his daily life, including the ability to work.  The examiner also stated in May 2015 that the Veteran's tinnitus impacted ordinary conditions of his daily life, including the ability to work.  During both examinations, the Veteran reported that his hearing loss and tinnitus interfered with his hearing and made it so that he "can't hear good."  In the November 2013 addendum opinion, Dr. J.E.S. stated that the Veteran has worn hearing aids for many years and that he functions adequately in conversational settings.  Furthermore, the examiner opined that the Veteran's hearing loss would not prevent him from obtaining and performing employment for which he is otherwise qualified.

An April 2013 VA treatment record describes the results from a Frail/Elderly screen, where the Veteran indicated that he uses the telephone, takes care of his shopping needs, and travels independently by either public transportation or his own car.  Furthermore, in March 2014, VA made telephone contact with the Veteran to discuss his medical treatment.  The VA medical personnel noted that the Veteran verbalized good understanding as to what was discussed.

In February 2014, the Veteran was provided a private audiology examination that conformed to the evaluation of hearing impairment standards listed in 38 C.F.R. § 4.85.  The puretone threshold average was 86.25 in the right ear and 93.75 in the left ear.  Word recognition scores using the Maryland CNC test revealed a score of 36% for the right ear and 12% for the left ear.  Dr. M.L., Au.D. stated that the Veteran's hearing loss impacted ordinary conditions of his daily life, including the ability to work.  Using the Veteran's own words, the private audiologist described the impact of his hearing loss as impacting communication with family and friends, in addition to stating that "the Veteran reports that the tinnitus is constant and interferes with his ability to concentrate and communicate."  

In addition to the audiometric findings in the February 2014 private audiology examination, Dr. M.L., Au.D. provided a statement in support of the Veteran's claim.  The audiologist stated that the Veteran's bilateral hearing loss and tinnitus renders him unemployable.  The audiologist also stated that the Veteran needs to avoid working in any environment containing noise that may exacerbate his hearing loss.  She went further by stating that these limitations would prevent verbal communication, both face-to-face and by telephone, even with the use of amplification.  Furthermore, Dr. M.L. indicated that the Veteran's condition would pose a safety risk in any job setting involving transportation/driving or being around heavy or moving machinery, because his disabilities would significantly impair his employability in most job assignments with or without adaption and/or amplification.  The audiologist indicated that it would be dangerous for the Veteran to operate machinery or drive as an occupation as the Veteran would be unable to hear what is going on around him.

Considered together, the Veteran's service-connected disabilities preclude him from performing gainful employment for which his education and occupational experience would otherwise qualify him.  The private audiologist and the VA examiner both reported in the Veteran's February 2013, February 2014, and May 2015 audiology examinations that the Veteran's service-connected disabilities impact ordinary conditions of his daily life, including the ability to work.  

Although Dr. J.E.S. stated in his November 2013 addendum opinion that the Veteran functions adequately in conversational settings with his hearing aids, Dr. M.L., Au.D. found that the Veteran's service-connected disabilities would prevent verbal communication in an occupational setting and pose a safety risk to those around him with or without amplification. 

Based on the medical and lay evidence of record, the most pertinent of which was discussed above, the Veteran's service-connected bilateral hearing loss and tinnitus would make it very difficult for the Veteran to obtain and maintain employment.  With respect to the Veteran's ability to obtain and maintain sedentary employment (such as in an office setting), the Veteran's work experience is only with physical labor as a machine operator.  Furthermore, the medical evidence shows that the Veteran's service-connected tinnitus is manifested by a constant noise that interferes with his ability to concentrate and communicate, which would impede the Veteran's ability to maintain a sedentary occupation.

The Board finds that the limitations imposed by the Veteran's service-connected disabilities prevent him from securing or following any substantially gainful employment.  Additionally, the Veteran's past work experience is limited and he only has two years of high school education with additional education or specialized training. 

In conclusion, the evidence of record indicates that the Veteran would have difficulty with most occupations related to his education, training, and work experiences due to his service-connected disabilities and the evidence is at least in equipoise on the issue of whether the Veteran is unable to secure or follow a substantially gainful occupation solely due to service-connected disabilities.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted.





ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


